07/22/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs January 8, 2020

                  JEFFERY YATES v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                       No. 02-00754       Chris Craft, Judge
                      ___________________________________

                            No. W2019-00407-CCA-R3-PC
                        ___________________________________


Petitioner, Jeffery Yates, appeals from the summary dismissal of his latest petition for
post-conviction relief. Petitioner has repeatedly and unsuccessfully challenged his
convictions and sentences. In this, his latest challenge, Petitioner filed a petition for post-
conviction relief challenging his 2003 convictions. He alleged that he had received the
ineffective assistance of counsel and that the trial court had improperly amended his
judgment of conviction. The post-conviction court summarily dismissed the petition,
concluding that the grounds for relief had clearly been waived because they had not been
raised in Petitioner’s prior petitions for post-conviction relief. Following our review, we
conclude that an opinion in this case would have no precedential value and affirm the
judgment of the post-conviction court pursuant to Rule 20 of the Rules of the Tennessee
Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ALAN E. GLENN, JJ., joined.

Jeffery Yates, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Katharine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       In 1993, Petitioner was convicted of especially aggravated kidnapping, attempted
aggravated robbery, and aggravated kidnapping. Petitioner received an effective sentence
of 18 years. Jeffery D. Yates v. State, No. 02C019608-CR-00276, 1997 WL 399311, at
*1 (Tenn. Crim. App. July 16, 1997), perm. app. denied (Tenn. Feb. 23, 1998). In 1994,
Petitioner pleaded guilty to five counts of aggravated assault and two counts of
possession of cocaine with intent to sell, and he received an effective ten-year sentence
that was ordered to run concurrently with the sentences for his 1993 convictions. Jeffery
Yates v. State, No. W2007-02868-CCA-R3-HC, 2008 WL 3983111, at *1 (Tenn. Crim.
App. Aug. 27, 2008), perm. app. denied (Tenn. Jan. 20, 2009).

        In 2003, Petitioner was convicted of aggravated robbery and sentenced as a Range
III, career offender to serve 30 years’ incarceration. State v. Jeffery Yates, No. W2003-
02422-CCA-MR3-CD, 2005 WL 1707974, at *1 (Tenn. Crim. App. July 21, 2005), perm.
app. denied (Tenn. Dec. 19, 2005). Petitioner did not challenge his sentence on direct
appeal. Id. Petitioner sought post-conviction relief, alleging that his trial counsel and
appellate counsel were ineffective. On appeal, a panel of this court affirmed the post-
conviction court’s denial of relief. Jeffery Yates v. State, No. W2008-02498-CCA-R3-
PC, 2009 WL 2985949, at *12 (Tenn. Crim. App. Sept. 18, 2009), perm. app. denied
(Tenn. Feb. 22, 2010).

       Petitioner has since raised numerous other challenges to his convictions and
sentences. See Jeffery Yates v. State, No. W2014-00325-CCA-R3-CO, 2015 WL 128097,
at *1-2 (Tenn. Crim. App. Jan. 8, 2015), perm. app. denied (Tenn. May 15, 2015).
Petitioner has been denied relief in each instance.

       On November 28, 2018, Petitioner filed another petition for post-conviction relief,
alleging that his 2003 trial counsel was ineffective and that the trial court lacked
jurisdiction to enter an amended judgment. On December 5, 2018, the post-conviction
court summarily dismissed the petition, concluding that the grounds had been waived or
previously determined. On appeal, a panel of this court affirmed the post-conviction
court’s decision. Jeffery Yates v. State, No. W2018-02246-CCA-R3-PC, 2019 WL
4256379 (Tenn. Crim. App. Sept. 6, 2019), no perm. app. filed.

       On January 9, 2019, Petitioner filed yet another petition for post-conviction relief
that is almost identical to the post-conviction petition filed on November 28, 2018.
Petitioner again alleged claims concerning the effectiveness of his trial counsel and
appellate counsel from his 2003 convictions, and Petitioner again alleged that his 2018
amended judgment was illegal because, he alleged, the trial court lacked jurisdiction to
enter the amended judgment. On February 15, 2019, the post-conviction court summarily
dismissed the petition, concluding that the grounds for relief have clearly been waived as
previously determined. It is from this judgment that Petitioner now appeals.




                                           -2-
Analysis

        A petition for post-conviction relief shall be dismissed where “the facts alleged,
taken as true, fail to show that the petitioner is entitled to relief or fail to show that the
claims for relief have not been waived or previously determined.” T.C.A. § 40-30-
106(f); see Cauthern v. State, 145 S.W.3d 571, 599 (Tenn. Crim. App. 2004) (“When a
claim has been previously determined, it cannot form the basis for post-conviction
relief.”). “A ground for relief is previously determined if a court of competent
jurisdiction has ruled on the merits after a full and fair hearing.” T.C.A. § 40-30-106(h).
“A full and fair hearing has occurred where the petitioner is afforded the opportunity to
call witnesses and otherwise present evidence, regardless of whether the petitioner
actually introduced any evidence.” Id. The dismissal of a post-conviction petition is an
issue of law, which we review de novo. See Arnold v. State, 143 S.W.3d 784, 786 (Tenn.
2004); Burnett v. State, 92 S.W.3d 403, 406 (Tenn. 2002).

       Regarding Petitioner’s claims with respect to his trial counsel’s performance for
his 2003 convictions, we conclude that those claims were addressed by the court in his
previous petition and therefore were previously decided. See Yates, 2009 WL 2985949,
at *1. Any claims not contained in his previous petition are waived. Additionally,
Petitioner’s contention that the Shelby County Criminal Court lacked jurisdiction to enter
amended judgments in 2018 has also previously been decided. See id., at *3. As such,
we conclude that he is not entitled to relief.

                                      CONCLUSION

       When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. Accordingly, the judgment of the
post-conviction court is affirmed in accordance with Rule 20, Rules of the Court of
Criminal Appeals.

                                    ____________________________________________
                                    THOMAS T. WOODALL, JUDGE




                                            -3-